Citation Nr: 1213474	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-22 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction in the evaluation of prostate cancer, status post prostatectomy from 100 percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the evaluation for the Veteran's prostate cancer, status post prostatectomy, from 100 percent to 10 percent.  The claim was remanded in November 2010, however, as described below, the remand directives have yet to be substantially complied with, thereby making a second remand unavoidable.

The issue of entitlement to service connection for arthritis of the right knee was referred for adjudication by way of the Board's November 2010 remand.  It does not appear that this issue has yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action. 

For the reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required. 


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim. 

The Veteran is service connected for prostate cancer, status post prostatectomy.  A 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation of surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115(b) (2011). 

In this case, treatment records show the Veteran was diagnosed with prostate cancer in November 2004 and underwent radical retropubic prostatectomy in March 2005. A July 10, 2006, VA outpatient urology treatment note indicates that the Veteran reported having a slow stream with no urinary incontinence, but some urgency.  The physician's impression indicated cancer of the prostate, status post-operative radical retropubic prostatectomy with chemical cure to date, as well as the Veteran having a high risk for recurrence given his Gleason score.  The physician's plan indicates that a cystoscopy was needed to rule out bladder neck contracture.  The subsequent August 2006 cystoscopy notes a bladder neck contracture. 

Because, at the time of remand, the most recent VA genitourinary examination had taken place in December 2005, nearly five years earlier, the Board remanded the issue for current VA examination.  The VA examiner was to discuss all symptomatology residual to the Veteran's prostate cancer and surgery.  In addition, the examiner was specifically requested to "indicate whether the bladder neck contracture noted in August 2006 is related to his prostate cancer and prostatectomy."  

The Veteran was afforded VA examination in May 2011.  The report discusses the Veteran's history, as well as the residuals to include a discussion of urinary leakage and voiding obstruction, renal function, and erectile dysfunction.  The examination report, therefore, substantially complied with the remand directive as to most residual symptoms of the Veteran's prostate cancer and prostatectomy.  However, the examiner concluded the report with a recitation of much of the current medical literature related to bladder neck contracture, but no mention of the Veteran's bladder neck contracture in particular, and no opinion as to whether the bladder neck contracture noted in August 2006 is related to the Veteran's prostate cancer and prostatectomy.  In fact, the examination report shows the examiner's impression that medical opinion was not required.  Thus, the examiner did not address the specific remand question of whether the Veteran's bladder neck contracture is related to his prostate cancer and radical prostatectomy.  The Court of Appeals for Veterans Claims (Court) has held that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For this reason, the Veteran's claim must be remanded.

Also, the most recent VA treatment records in the claims folder are dated in November 2010 from the Fayetteville, North Carolina, VA Medical Center.  On remand, all relevant ongoing medical records should also be obtained, to include any updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since November 2011 from the VA Medical Centers in Fayetteville and Durham, North Carolina.

2.  Once the above development has occurred, forward the claims folder to the VA examiner that prepared the May 2011 examination report, if available.  If that examiner is unavailable, forward the claims folder to an appropriate examiner to render the opinion requested below.  The examiner should create an addendum report to indicate whether the Veteran's bladder neck contracture noted in August 2006 is related to his prostate cancer and prostatectomy.  The medical rationale should be provided for any opinion expressed.

3.  After the development requested above has been completed to the extent possible the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

